Title: To Alexander Hamilton from Sharp Delany, 5 May 1790
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia] May 5, 1790. “I take the Liberty of troubling you with the inclosed Acct of the Marshall for the purpose of shewing You the necessity of making some allterations in the mode of process. You will at once perceive there can be no inducment to any of the inferior officers of the Revenue to give information—as in the End unless the seizure should be very valuable no emoluments will come to their share. This seizure was made by me, and after all the trouble of prosecution &c I shall receive about Eight Dollars and should any seizure be made, without sufficient proof for condemnation, cost trouble & blame will be the seizing officers portion.…”
